Appellant was convicted in the District Court of Milam County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Officers went to appellant's home and found therein mash and a small quantity of whisky; the bottle containing the latter was attempted to be concealed by appellant's wife by throwing it under the house. The officers led appellant to believe that they had evidence against him of sales of whisky and advised him to come clean and he would get a light sentence. Thereupon he took the officers out in his pasture a short distance from his home and dug up a couple of stills which were there concealed and which showed evidence of use and consisted of worms, cans, mash barrels, etc., with which liquor could be manufactured. The entire apparatus was buried in the ground and covered with earth, brush and leaves. Appellant was then placed in jail. A day or two later he was taken to the county attorney's office where he was duly warned and made a written confession, same being in conformity with the requirements of Art. 810, C.C.P., which was also introduced in evidence.
The raid upon appellant's premises was made on March 23, 1923, and the confession was taken the next day and sets out in detail appellant's manufacture of liquor in January, 1922, and at intervals thereafter during that year, and also sets out another transaction occurring in January, 1923.
Referring to a number of complaints both in the nature of objections to evidence and special charges asked and refused, we observe that it is too well settled to call for discussion that if one charged with crime makes statements relative thereto found to be true and which conduce to establish his guilt, said statements will be received in testimony regardless of whether he be under arrest, unwarned or be induced to make such statements by promises or threats, etc. The law seeks truth, and primarily rejects unwarned or involuntary or induced statements of those in custody, because of the danger to truth resulting from such situation; but when such statements lead to the discovery of facts establishing guilt, or when such statements then unknown to be true are verified by subsequent discovery of guilty facts showing them to be true, they become admissible. Under subdivision 12, Art. 810, Vernon's Annotated C.C.P., and in Sec. 63 of *Page 604 
Mr. Branch's Annotated P.C. are collated numerous authorities sustaining this proposition. This is said as disposing of the various contentions relative to statements made by appellant to the officers after they came to his house; the fact that from him they obtained information which led to the discovery of the stills found on his premises; the confession made to the county attorney, and the special charges relating to these various phases of the testimony.
Appellant's bill of exceptions No. 6 presents his objection to the action of the court in refusing to strike out that part of the confession in which he said that he was making the liquor to sell and sold it in a certain town. We perceive no error in the court's action in this regard.
We think the testimony amply sufficient to support the conclusion of guilt, and that the contention that the conviction rested on the naked confession of appellant is without merit.
Appellant filed a plea in bar asserting that he was not liable to prosecution because he was testifying in said confession against others; also that he had been tried and acquitted upon a charge for manufacturing intoxicating liquor in January 1923, under which charge and the testimony introduced he might have been convicted of the act, transaction and offense embraced in the instant prosecution. The matter of his former acquittal was submitted to the jury in the charge and by them decided adversely to appellant. He was charged in the case resulting in an acquittal with manufacturing intoxicating liquor on January 4, 1923, and the charge of the court submitting the case to the jury therein shows that the jury's consideration was restricted to an offense committed on or about said date. There was nothing in the charge telling the jury that they could convict if they found the offense to have been committed within the period of limitation. In the instant case the date alleged in the indictment was January 10, 1922, and the charge submitted the issue of an offense committed on that date. The State's proof showed appellant to have committed the offense a number of times during the year 1922. Under all of our authorities where one pleads former acquittal the burden is upon him to establish the identity of the offense for which he was tried and acquitted, with that involved in the instant transaction. The charge of the court submitting the issue to the jury seems to have been objectionable to appellant except as reflected by the requested charge No. 7. The jury's verdict finds ample support in the fact that the testimony shows appellant to have committed the offense more than once within the period of limitation.
There are several special charges relating to the confession based on the propositions of law already considered. Special charge No. 7 relative to the plea in bar was fully covered by the main charge given on this subject.
The court correctly refused to submit the law of suspended sentence, *Page 605 
the facts plainly showing the accused to have been over twenty-five years of age. There appears no testimony in the record supporting the first part of appellant's plea in bar and it was correctly omitted from the charge of the court.
Finding no error in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 18, 1924.